DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7/12/2021, for application 16/654,418 has been entered.
This Office Action is in response to the amendment filed 7/12/2021 for application 16/654,418.
Claims 1-18 have been examined and are pending.  Claims 1, 9, 17, and 18 have been amended.  Claims 1, 9, 17, and 18 are independent claims.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c). 


Response to Arguments
The rejection of claims 1-18 under 35 U.S.C. § 101 as allegedly being “directed to an abstract idea (i.e., reciting mental process ‘comparing the position of the terminal device with a reference value’) without being integrated into a practical application or significantly more” (Office Action, page 4) is maintained.
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 7/12/2021, with respect to the rejections of claims 1-18 have been fully considered but are not persuasive.
Applicant argues as follows:  2) Claim Rejections — 35 U.S.C. § 101.  Claims 1-18 are rejected under 35 U.S.C. § 101 as allegedly being “directed to an abstract idea (i.e., reciting mental process ‘comparing the position of the terminal device with a reference value’) without being integrated into a practical application or significantly more” (Office Action, page 11). It is respectfully submitted that claims 1-18 are allowable for at least the following reasons.  Applicant amends claim 1 by incorporating some technical features from the specification, such as “generating, by a network controller, at least one token comprising data for accessing to a communication network for at least one terminal device” and “generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network”.  Independent claims 9, 17, and 18 have been similarly, though not identically, amended.  The claims are not directed towards a judicial exception. Even if the claims are misconstrued as being directed to a judicial exception, the recited elements are meaningfully limiting so as to amount to significantly more than the 
Examiner respectfully disagrees.  Regarding claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e., reciting mental process “comparing the position of the terminal device with a reference value”) without being integrating into practical application or significantly more. It’s noted that the claims recite additional elements (i.e., generating at least one token, receiving data, determining an access right, determining the position, generating an indication representing a right to access to the communication service).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying extracting, etc.,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As “Controller 10.sub.1B receives the token from controller 10.sub.1A and transmits another data packet onto the network from node 10.sub.1 if there is another packet awaiting transmission.  Controller 10.sub.1B then generates and sends a token, as is conventional, for the next highest address on the network” and Khandekar (US20140101226), filed October 8, 2012, which discloses “The resource interfaces 303-308 may be physical interfaces, such as, for example, Ethernet interfaces, short-range wireless interfaces (e.g., Wi-Fi interfaces), wide area wireless interfaces (e.g., 3G or 4G digital cellular interfaces), token ring interfaces, fiber distributed data interfaces (FDDIs), asynchronous transfer mode (ATM) interfaces, integrated services digital network (ISDN) interfaces, or any other conventional wired or wireless interfaces for communicating high speed data between computing devices or equipment.”  Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter. 
Applicant argues as follows:  3) Claim Rejections — 35 U.S.C. § 103.  Claims 1-4, 6-12, and 14-18 have been rejected under 35 U.S.C. § 103 as being unpatentable over Pandharipande (US 2016/0327629) in view of Choi (US 2008/0280626).  Applicant respectfully disagrees and submits that claims 1-4, 6-12, and 14-18, as amended, are 
Examiner respectfully disagrees.  Regarding claim 1, Pandharipande discloses, in paragraphs 0035 and 0048, a  method for determining an access right to a communication service, the method comprises: receiving, by the network controller, data from at least one sensor device, the data comprising at least the at least one token and information from which a position of the terminal device is derivable; in paragraphs 0035 and 0048, determining, by the network controller, an access right to the communication service by; in paragraph 0035, determining the position of the terminal device from the data from which the position of the terminal device is derivable; in paragraph 0060, comparing the position of the terminal device with a reference value; in paragraph 0060, generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service.

Applicant argues as follows:  The Office Action (page 15) acknowledges that Pandharipande does not disclose the claimed feature of generating, by a network controller, at least one token for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device.  For this feature, the Office Action cites to Choi.  Accordingly, independent claims 1, 9, 17, and 18, and all claims dependent therefrom, are patentable over Pandharipande and Choi, taken alone and in combination. Applicant therefore respectfully requests that the rejection of claims 1-4, 6-12, and 14-18 under 35 U.S.C. § 103 be withdrawn and that a favorable indication of allowability be made as to these claims.
Examiner respectfully disagrees.  The independent claims are now rejected by the combination of Pandharipande and, newly cited reference, Lee.  Pandharipande discloses generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, but does not explicitly disclose generating, by a network controller, at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network.  Lee discloses, in col. 7, line 66, through col. 8, line 21, generating, by a network controller, at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; in , the communication service is accessible over the communication network with the data included in the token for accessing to the communication network.
Applicant argues as follows:  Claims 5 and 13 stand rejected under 35 U.S.C. § 103 as being unpatentable over Pandharipande and Choi in view of Bakshi (US 2018/0288570). Applicant respectfully submits that claims 5 and 13 are allowable for at least the following reasons.  Claims 5 and 13 depend from independent claims 1 and 9, respectively. As discussed above, claims 1 and 9 are allowable over Pandharipande and Choi. It is respectfully submitted that Bakshi, taken alone and in any combination with Pandharipande and Choi, fails to cure the deficiencies of Pandharipande and Choi with respect to independent claims 1 and 9, namely, Bakshi fails to disclose or suggest “generating, by a network controller, at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device, ... generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network”, as claimed in the amended independent claims.  Therefore, claims 1 and 9, and all claims dependent therefrom including 5 and 13, are allowable over the cited documents of record. Applicant therefore respectfully requests that the rejection of claims 5 and 13 under 35 U.S.C. § 103 be withdrawn and that a favorable indication of allowability be made as to these claims.
Examiner respectfully disagrees.  Regarding claim 5, Pandharipande and Lee disclose the method of claim 1. Pandharipande and Lee do not explicitly disclose wherein an individual token is generated, by the network controller, for each terminal device.  Bakshi discloses, in paragraph 0040, wherein an individual token is generated, by the network controller, for each terminal device.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e., reciting mental process “comparing the position of the terminal device with a reference value”) without being integrating into practical application or significantly more. It’s noted that the claims recite additional elements (i.e., generating at least one token, receiving data, determining an access right, determining the position, generating an indication representing a right to access to the communication service).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating a token, receiving data, determining an access rate, and generating an indication, etc.,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer generating, receiving, and determining functions routinely used in information technology field as evidenced by Christopherson (US4866706), col. 3, line 46, through col. 4, line 4, which discloses “Controller 10.sub.1B receives the token from controller 10.sub.1A and transmits another data packet onto the network from node 10.sub.1 if there is another packet awaiting transmission.  Controller 10.sub.1B then generates and sends a token, as is conventional, for the next highest address on the network” and Khandekar (US20140101226), filed October 8, 2012, which discloses “The resource interfaces 303-308 may be physical interfaces, such as, for example, Ethernet interfaces, short-range wireless interfaces (e.g., Wi-Fi interfaces), wide area wireless interfaces (e.g., 3G or 4G digital cellular interfaces), token ring interfaces, fiber distributed data interfaces (FDDIs), asynchronous transfer mode (ATM) interfaces, integrated services digital network (ISDN) interfaces, or any other conventional wired or wireless interfaces for communicating high speed data between computing devices or equipment.”  Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter. 
Claims 2-8 are rejected because they inherit but do not remedy the defects of base claim 1.
Claims 9-18 are rejected for similar reasons for the rejection of claims 1-8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-12, and 14-18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Pandharipande (US20160327629), PCT filed January 2, 2015, in view of Lee (US6748367), filed September 21, 2000.
Regarding claim 1, Pandharipande discloses a  method for determining an access right to a communication service, the method comprises:
receiving, by the network controller, data from at least one sensor device, the data comprising at least the at least one token and information from which a position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining, by the network controller, an access right to the communication service by (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining the position of the terminal device from the data from which the position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.  In an example of an assisted or hybrid approach, the mobile device 8 may take the measurements of signals from the nodes 6 but submit them in a raw or partially processed form for the calculation to be performed or completed there.”);
comparing the position of the terminal device with a reference value (Pandharipande, paragraph 0060, “the location server may interpret the transformed location by transforming it back to the physical coordinate system and then determining whether this physical location is consistent with allowing access to the service.  Alternatively, the location server 14 may interpret the transformed version of the device's location by mapping it directly onto a decision about access (e.g. it is programmed with a rule that the device 8 is allowed access on condition that its transformed location in is within one or more particular ranges of coordinates of the transformed coordinate system)”);
(Pandharipande, paragraph 0060, “the service or at least the granting of access to the service may be provided directly from the location server 14 so that the mobile terminal 8 does not need to receive the physical location or submit it to a separate service access system 16”).
Pandharipande discloses generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, but does not explicitly disclose generating, by a network controller, at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network.
However, in an analogous art, Lee discloses generating, by a network controller, at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device (Lee, col. 7, line 66, through col. 8, line 21, “Processor 110 preferably includes certain standard hardware components, such as a central processing unit (CPU) 112, a read only memory (ROM) 114, a random access memory (RAM) 116, and a clock 118.  Processor 110 further includes e-cash issuer 120.  E-cash issuer 120 generates what will be referred to herein as "Internet cash" or "e-cash" (i.e. electronic cash).  The e-cash cannot be replicated or altered but yet, is easily transferable.  The "Internet cash" or "e-cash" is referred to herein as a "digital token" or "electronic token".  The "electronic token" is a group of electrically represented bits, which can be electronically transmitted and stored, and which has some agreed upon monetary value that will be honored by providers of financial services (i.e. credit card issuer 40, and bank 70) as well as merchants and vendors.  The aforementioned group of electrically represented bits of the electronic token can also be stored at the user's portable device.); 
generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network (Lee, col. 8, lines 47-51, “  c) a consumer can use the electronic tokens to purchase goods from merchants over network 16 without having to disclose personal financial information to the merchants”; col. 8, lines 13-18, “The "electronic token" is a group of electrically represented bits, which can be electronically transmitted and stored, and which has some agreed upon monetary value that will be honored by providers of financial services (i.e. credit card issuer 40, and bank 70) as well as merchants and vendors.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method/network controller/computer program product of Pandharipande to include generating, by a network controller, at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; generating, in accordance with a result of the comparison, an indication , the communication service is accessible over the communication network with the data included in the token for accessing to the communication network.
One would have been motivated to provide users with the benefits of allowing a consumer to use tokens to purchase goods from merchants over a network without having to disclose personal financial information to the merchants (Lee: col. 8, lines 47-51).
Regarding claim 2, Pandharipande and Lee disclose the method of claim 1.  Pandharipande discloses wherein a generation of the at least one token is performed in response to a request received from the terminal device (Lee, col. 3, lines 26-38, “g) initiating a financial transaction between the first user and a second user by using the automated teller machine of step (f) to transmit a request to the common controller to effect a transfer of a monetary sum to a destination account; h) generating a temporary account identified by an account number for temporarily storing the transferred monetary sum; i) generating multiple digital tokens having a value equal to the monetary sum in the temporary account and data defining a unique digital signature and a digital token status”).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 3, Pandharipande and Lee disclose the method of claim 1.  Pandharipande discloses wherein a determination of the access right to the communication service further comprising: determining, by the network controller, if the received data comprises the at least one token generated by the network controller (Pandharipande, paragraph 0048, “These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0049, “In operation, each anchor device 6 includes only its respective ID in the signal it sends out to the mobile device 8 (i.e. does not send its real location).  The ID is labeled ID, in FIG. 3 where i refers to the respective anchor node 6.  The ID may be sent with a time stamp t to indicate the time at which the signal was sent from the node 6, or alternatively the mobile device 8 may add the time stamp to indicate the time at which it was heard.  The mobile device 8 then presents the location server 14 with the IDs it hears at its current location, along with the respective time-stamps, and requests the location server 14 to return the locations of the respective anchor nodes 6 identified by the presented IDs.”).
Regarding claim 4, Pandharipande and Lee disclose the method of claim 3.  Pandharipande discloses wherein the determination is performed by comparing the token received in the network request to data stored in data storage in response to a generation of the at least one token (Pandharipande, paragraph 0048, “These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0049, “In operation, each anchor device 6 includes only its respective ID in the signal it sends out to the mobile device 8 (i.e. does not send its real location).  The ID is labeled ID, in FIG. 3 where i refers to the respective anchor node 6.  The ID may be sent with a time stamp t to indicate the time at which the signal was sent from the node 6, or alternatively the mobile device 8 may add the time stamp to indicate the time at which it was heard.  The mobile device 8 then presents the location server 14 with the IDs it hears at its current location, along with the respective time-stamps, and requests the location server 14 to return the locations of the respective anchor nodes 6 identified by the presented IDs.”).
Regarding claim 6, Pandharipande and Lee disclose the method of claim 1.  Pandharipande discloses wherein the position of the terminal device is derived from a measurement data transmitted by the at least one sensor device to the network controller (Pandharipande, paragraph 0035, “If such a signal measurement is available from each of a plurality of the anchor nodes 6, it is possible to determine the location of the mobile device 8 relative to the location network 10 using a technique such as trilateration, multilateration or triangulation.  By combining this relative location with a known location of the anchor nodes 6 used in the calculation, it is then possible to determine the "absolute" location of the mobile device 8.”).
Regarding claim 7, Pandharipande and Lee disclose the method of claim 6.  Pandharipande discloses wherein the measurement data comprises at least one measurement value representing at least one parameter of a signal received by the at least one sensor device (Pandharipande, paragraph 0034, “In this case the mobile device 8 may broadcast its signal repeatedly, e.g. periodically (at regular intervals).  The respective measurement taken of each instance of the signal from the mobile device 8 may comprise a measure of signal strength (e.g. RSSI) or time of flight (ToF), angle of arrival (AoA), and/or any other property that varies with distance or location.”).
Regarding claim 8, Pandharipande and Lee disclose the method of claim 1.  Pandharipande discloses wherein the communication service is provided to the terminal device in response to a detection that the generated indication represents an allowance of a service provision (Pandharipande, paragraph 0071, “The location server may then send a signed version of the position, Sign(x.sub.u, y.sub.u) using public-key signature algorithm (like X.509 certificates based on RSA or DSA) to the mobile device 8, which can then be used by the mobile device to gain service access.”).
Regarding claim 9, Pandharipande discloses a network controller comprising: at least one processor; at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the network controller to perform (Pandharipande, paragraph 0072, “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems.”);
receive data from at least one sensor device, the data comprising at least the at least one token and Information from which a position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determine an access right to the communication service by (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining the position of the terminal device from the data from which the position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.  In an example of an assisted or hybrid approach, the mobile device 8 may take the measurements of signals from the nodes 6 but submit them in a raw or partially processed form for the calculation to be performed or completed there.”);
comparing the position of the terminal device with a reference value (Pandharipande, paragraph 0060, “the location server may interpret the transformed location by transforming it back to the physical coordinate system and then determining whether this physical location is consistent with allowing access to the service.  Alternatively, the location server 14 may interpret the transformed version of the device's location by mapping it directly onto a decision about access (e.g. it is programmed with a rule that the device 8 is allowed access on condition that its transformed location in is within one or more particular ranges of coordinates of the transformed coordinate system)”);
(Pandharipande, paragraph 0060, “the service or at least the granting of access to the service may be provided directly from the location server 14 so that the mobile terminal 8 does not need to receive the physical location or submit it to a separate service access system 16”).
Pandharipande discloses generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, but does not explicitly disclose generate at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network.
However, in an analogous art, Lee discloses generate at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device (Lee, col. 7, line 66, through col. 8, line 21, “Processor 110 preferably includes certain standard hardware components, such as a central processing unit (CPU) 112, a read only memory (ROM) 114, a random access memory (RAM) 116, and a clock 118.  Processor 110 further includes e-cash issuer 120.  E-cash issuer 120 generates what will be referred to herein as "Internet cash" or "e-cash" (i.e. electronic cash).  The e-cash cannot be replicated or altered but yet, is easily transferable.  The "Internet cash" or "e-cash" is referred to herein as a "digital token" or "electronic token".  The "electronic token" is a group of electrically represented bits, which can be electronically transmitted and stored, and which has some agreed upon monetary value that will be honored by providers of financial services (i.e. credit card issuer 40, and bank 70) as well as merchants and vendors.  The aforementioned group of electrically represented bits of the electronic token can also be stored at the user's portable device.);
generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network (Lee, col. 8, lines 47-51, “  c) a consumer can use the electronic tokens to purchase goods from merchants over network 16 without having to disclose personal financial information to the merchants”; col. 8, lines 13-18, “The "electronic token" is a group of electrically represented bits, which can be electronically transmitted and stored, and which has some agreed upon monetary value that will be honored by providers of financial services (i.e. credit card issuer 40, and bank 70) as well as merchants and vendors.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method/network controller/computer program product of Pandharipande to include generate at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; generating, in accordance with a result of the comparison, an indication representing a right to access to , the communication service is accessible over the communication network with the data included in the token for accessing to the communication network. 
One would have been motivated to provide users with the benefits of allowing a consumer to use tokens to purchase goods from merchants over a network without having to disclose personal financial information to the merchants (Lee: col. 8, lines 47-51).
Regarding claim 10, Pandharipande and Lee disclose the network controller of claim 9.  Lee discloses wherein the network controller is arranged to perform a generation of the at least one token in response to a request received from the terminal device (Lee, col. 3, lines 26-38, “g) initiating a financial transaction between the first user and a second user by using the automated teller machine of step (f) to transmit a request to the common controller to effect a transfer of a monetary sum to a destination account; h) generating a temporary account identified by an account number for temporarily storing the transferred monetary sum; i) generating multiple digital tokens having a value equal to the monetary sum in the temporary account and data defining a unique digital signature and a digital token status”).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 11, Pandharipande and Lee disclose the network controller of claim 9.  Pandharipande discloses wherein the network controller is arranged to perform the determination of the access right by determining if the received data comprises the at least one token generated by the network controller (Pandharipande, paragraph 0048, “These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0049, “In operation, each anchor device 6 includes only its respective ID in the signal it sends out to the mobile device 8 (i.e. does not send its real location).  The ID is labeled ID, in FIG. 3 where i refers to the respective anchor node 6.  The ID may be sent with a time stamp t to indicate the time at which the signal was sent from the node 6, or alternatively the mobile device 8 may add the time stamp to indicate the time at which it was heard.  The mobile device 8 then presents the location server 14 with the IDs it hears at its current location, along with the respective time-stamps, and requests the location server 14 to return the locations of the respective anchor nodes 6 identified by the presented IDs.”).
Regarding claim 12, Pandharipande and Lee disclose the network controller of claim 11.  Pandharipande discloses wherein the network controller is arranged to perform the determination by comparing the token received in the network request to data stored in data storage in response to a generation of the at least one token (Pandharipande, paragraph 0048, “These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”; paragraph 0049, “In operation, each anchor device 6 includes only its respective ID in the signal it sends out to the mobile device 8 (i.e. does not send its real location).  The ID is labeled ID, in FIG. 3 where i refers to the respective anchor node 6.  The ID may be sent with a time stamp t to indicate the time at which the signal was sent from the node 6, or alternatively the mobile device 8 may add the time stamp to indicate the time at which it was heard.  The mobile device 8 then presents the location server 14 with the IDs it hears at its current location, along with the respective time-stamps, and requests the location server 14 to return the locations of the respective anchor nodes 6 identified by the presented IDs.”).
Regarding claim 14, Pandharipande and Lee disclose the network controller of claim 9.  Pandharipande discloses wherein the network controller is arranged to derive the position of the terminal device from a measurement data transmitted by at least one sensor device to the network controller (Pandharipande, paragraph 0035, “If such a signal measurement is available from each of a plurality of the anchor nodes 6, it is possible to determine the location of the mobile device 8 relative to the location network 10 using a technique such as trilateration, multilateration or triangulation.  By combining this relative location with a known location of the anchor nodes 6 used in the calculation, it is then possible to determine the "absolute" location of the mobile device 8.”}.
Regarding claim 15, Pandharipande and Lee disclose the network controller of claim 14.  Pandharipande discloses wherein the measurement data comprises at least one measurement value representing at least one parameter of a signal received by the at least one sensor device (Pandharipande, paragraph 0034, “In this case the mobile device 8 may broadcast its signal repeatedly, e.g. periodically (at regular intervals).  The respective measurement taken of each instance of the signal from the mobile device 8 may comprise a measure of signal strength (e.g. RSSI) or time of flight (ToF), angle of arrival (AoA), and/or any other property that varies with distance or location.”).
Regarding claim 16, Pandharipande and Lee disclose the network controller of claim 9.  Pandharipande discloses wherein the network controller is arranged to provide the communication service to the terminal device in response to a detection that the generated (Pandharipande, paragraph 0071, “The location server may then send a signed version of the position, Sign(x.sub.u, y.sub.u) using public-key signature algorithm (like X.509 certificates based on RSA or DSA) to the mobile device 8, which can then be used by the mobile device to gain service access.”).
Regarding claim 17, Pandharipande discloses a communication system comprising:
at least one network controller (Pandharipande, paragraph 0030, “at least one wireless access point or router 12 enabling communication with a location server 14”), and
at least one sensor device (Pandharipande, paragraph 0030, “each of the anchor nodes 6 is able to wirelessly communicate via the access point 12 and therefore with the location server 14”),
wherein the system the at least one network controller is arranged to:  receive data from at least one sensor device, the data comprising at least the at least one token and information from which a position of a terminal device is derivable, determine an access right to a communication service by (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining the position of the terminal device from the data from which the position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.  In an example of an assisted or hybrid approach, the mobile device 8 may take the measurements of signals from the nodes 6 but submit them in a raw or partially processed form for the calculation to be performed or completed there.”);
comparing the position of the terminal device with a reference value (Pandharipande, paragraph 0060, “the location server may interpret the transformed location by transforming it back to the physical coordinate system and then determining whether this physical location is consistent with allowing access to the service.  Alternatively, the location server 14 may interpret the transformed version of the device's location by mapping it directly onto a decision about access (e.g. it is programmed with a rule that the device 8 is allowed access on condition that its transformed location in is within one or more particular ranges of coordinates of the transformed coordinate system)”);
generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service (Pandharipande, paragraph 0060, “the service or at least the granting of access to the service may be provided directly from the location  server 14 so that the mobile terminal 8 does not need to receive the physical location or submit it to a separate service access system 16”);
and wherein the system the at least one sensor device is arranged to: receive data from at least one terminal device (Pandharipande, paragraph 0034, “In a network centric approach, the mobile device 8 broadcasts a signal and the anchor nodes 6 listen, detecting an instance of the signal at one or more of those nodes 6 that are currently in range.  In this case the mobile device 8 may broadcast its signal repeatedly, e.g. periodically (at regular intervals).  The respective measurement taken of each instance of the signal from the mobile device 8 may comprise a measure of signal strength (e.g. RSSI) or time of flight (ToF), angle of arrival (AoA), and/or any other property that varies with distance or location.”).
Pandharipande discloses generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, but does not explicitly disclose generate at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network.
However, in an analogous art, Lee discloses generate at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the (Lee, col. 7, line 66, through col. 8, line 21, “Processor 110 preferably includes certain standard hardware components, such as a central processing unit (CPU) 112, a read only memory (ROM) 114, a random access memory (RAM) 116, and a clock 118.  Processor 110 further includes e-cash issuer 120.  E-cash issuer 120 generates what will be referred to herein as "Internet cash" or "e-cash" (i.e. electronic cash).  The e-cash cannot be replicated or altered but yet, is easily transferable.  The "Internet cash" or "e-cash" is referred to herein as a "digital token" or "electronic token".  The "electronic token" is a group of electrically represented bits, which can be electronically transmitted and stored, and which has some agreed upon monetary value that will be honored by providers of financial services (i.e. credit card issuer 40, and bank 70) as well as merchants and vendors.  The aforementioned group of electrically represented bits of the electronic token can also be stored at the user's portable device.);
generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network (Lee, col. 8, lines 47-51, “  c) a consumer can use the electronic tokens to purchase goods from merchants over network 16 without having to disclose personal financial information to the merchants”; col. 8, lines 13-18, “The "electronic token" is a group of electrically represented bits, which can be electronically transmitted and stored, and which has some agreed upon monetary value that will be honored by providers of financial services (i.e. credit card issuer 40, and bank 70) as well as merchants and vendors.”).
comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network.
One would have been motivated to provide users with the benefits of allowing a consumer to use tokens to purchase goods from merchants over a network without having to disclose personal financial information to the merchants (Lee: col. 8, lines 47-51).
Regarding claim 18, Pandharipande discloses a computer program product stored on a non-transitory computer-readable storage medium for determining an access right to a communication service which, when executed by at least one processor, cause a network controller to perform (Pandharipande, paragraph 0072, “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems.”);
receiving, by the network controller, data from at least one sensor device, the data comprising at least the at least one token and information from which a position of the (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining, by the network controller, an access right to the communication service by (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.”; paragraph 0048, “Each anchor node 6 in the location network 4 has a respective identifier (ID) that is unique amongst the anchor nodes 6 of that location network 4.  These IDs may be allocated to the anchor nodes 6 by the location server 14, or at least it is arranged such that the location server 14 stores a record of the same IDs as the anchor nodes 6.”);
determining the position of the terminal device from the data from which the position of the terminal device is derivable (Pandharipande, paragraph 0035, “In a network centric approach on the other hand, the nodes 6 submit the signal measurements they took to the location server 14 (e.g. via the wireless access point 12), and the location server 14 performs the calculation of the absolute location at the server 14.  In an example of an assisted or hybrid approach, the mobile device 8 may take the measurements of signals from the nodes 6 but submit them in a raw or partially processed form for the calculation to be performed or completed there.”);
comparing the position of the terminal device with a reference value (Pandharipande, paragraph 0060, “the location server may interpret the transformed location by transforming it back to the physical coordinate system and then determining whether this physical location is consistent with allowing access to the service.  Alternatively, the location server 14 may interpret the transformed version of the device's location by mapping it directly onto a decision about access (e.g. it is programmed with a rule that the device 8 is allowed access on condition that its transformed location in is within one or more particular ranges of coordinates of the transformed coordinate system)”);
generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service (Pandharipande, paragraph 0060, “the service or at least the granting of access to the service may be provided directly from the location server 14 so that the mobile terminal 8 does not need to receive the physical location or submit it to a separate service access system 16”).
Pandharipande discloses generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, but does not explicitly disclose generate at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network. 
However, in an analogous art, Lee discloses generate at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device (Lee, col. 7, line 66, through col. 8, line 21, “Processor 110 preferably includes certain standard hardware components, such as a central processing unit (CPU) 112, a read only memory (ROM) 114, a random access memory (RAM) 116, and a clock 118.  Processor 110 further includes e-cash issuer 120.  E-cash issuer 120 generates what will be referred to herein as "Internet cash" or "e-cash" (i.e. electronic cash).  The e-cash cannot be replicated or altered but yet, is easily transferable.  The "Internet cash" or "e-cash" is referred to herein as a "digital token" or "electronic token".  The "electronic token" is a group of electrically represented bits, which can be electronically transmitted and stored, and which has some agreed upon monetary value that will be honored by providers of financial services (i.e. credit card issuer 40, and bank 70) as well as merchants and vendors.  The aforementioned group of electrically represented bits of the electronic token can also be stored at the user's portable device.);
generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network (Lee, col. 8, lines 47-51, “  c) a consumer can use the electronic tokens to purchase goods from merchants over network 16 without having to disclose personal financial information to the merchants”; col. 8, lines 13-18, “The "electronic token" is a group of electrically represented bits, which can be electronically transmitted and stored, and which has some agreed upon monetary value that will be honored by providers of financial services (i.e. credit card issuer 40, and bank 70) as well as merchants and vendors.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method/network controller/computer program product of Pandharipande to include generate at least one token comprising data for accessing to a communication network for at least one terminal device, a generation of the at least one token comprising a transmit of the at least one token to the at least one terminal device; generating, in accordance with a result of the comparison, an indication representing a right to access to the communication service, the communication service is accessible over the communication network with the data included in the token for accessing to the communication network.
One would have been motivated to provide users with the benefits of allowing a consumer to use tokens to purchase goods from merchants over a network without having to disclose personal financial information to the merchants (Lee: col. 8, lines 47-51).

Claims 5 and 13 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Pandharipande (US20160327629), PCT filed January 2, 2015, in view of Lee (US6748367), filed September 21, 2000, and further in view of Bakshi (US20180288570), filed March 30, 2018.
Regarding claim 5, Pandharipande and Lee disclose the method of claim 1.

However, in an analogous art, Bakshi discloses wherein an individual token is generated, by the network controller, for each terminal device (Bakshi, paragraph 0040, “The alert module generates a unique token associated with the mobile device and transmits the unique token to the issuing bank service provider via the mobile banking app.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bakshi with the system/method/network controller/computer program product of Pandharipande and Lee to include wherein an individual token is generated, by the network controller, for each terminal device.
One would have been motivated to provide users with the benefits of reduced risk in accessing bank services (Bakshi: paragraph 0040).
Regarding claim 13, Pandharipande and Lee disclose the network controller of claim 9.
Pandharipande and Lee do not explicitly disclose wherein the network controller is arranged to generate an individual token for each terminal device.
However, in an analogous art, Bakshi discloses wherein the network controller is arranged to generate an individual token for each terminal device (Bakshi, paragraph 0040, “The alert module generates a unique token associated with the mobile device and transmits the unique token to the issuing bank service provider via the mobile banking app.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bakshi with the system/method/network controller/computer program product of Pandharipande and Lee to include wherein the network controller is arranged to generate an individual token for each terminal device.
One would have been motivated to provide users with the benefits of reduced risk in accessing bank services (Bakshi: paragraph 0040).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/W.J.M/Examiner, Art Unit 2439  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439